DETAILED ACTION
The Amendment filed June 20, 2022 has been entered. Claims 1 and 7 have been amended. Currently, claims 1-11 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-11, Woodford et al. (US PGPUB 2008/0173065 A1, hereinafter Woodford) represents the best art of record. However, Woodford fails to encompass all of the limitations of independent claim 1 as best understood.
Specifically, Woodford teaches a method for calibrating a gas sensor (see Abstract; see also Fig. 1; see also [0063]-[0071]) wherein for various sensor settings including temperature and gas concentration, a plurality of functions of the same form, e.g. quadratic, are used to perform a curve fit (see [0067]) such that the curve fit is used to determine a concentration of gas species (see [0084]); wherein the gas sensor may be a pellistor type gas sensor (see [0058]).
However, Woodford fails to specifically teach a method for operating a sensor device for measuring a concentration of a gas species in a gas, wherein the sensor device comprises a first pellistor element in contact with the gas, and wherein the first pellistor element comprises a heater element and a temperature sensor element, the method comprising: performing a curve fit of an evaluation function to the set of data points, wherein the evaluation function comprises a first function and a second function, wherein the first function is based on a baseline calibration of the first pellistor element, and wherein the second function is a temperature-dependent steadily rising or steadily falling function; and determining the concentration of the gas species in the gas from the curve fit.
This allows for calibration of the sensor based on exposure of the sensor to poisons as described by the Applicant (see instant specification, [0054]).
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a method for operating a sensor device for measuring a concentration of a gas species in a gas, wherein the sensor device comprises a first pellistor element in contact with the gas, and wherein the first pellistor element comprises a heater element and a temperature sensor element, the method comprising: performing a curve fit of an evaluation function to the set of data points, wherein the evaluation function comprises a first function and a second function, wherein the first function is based on a baseline calibration of the first pellistor element, and wherein the second function is a temperature-dependent steadily rising or steadily falling function; and determining the concentration of the gas species in the gas from the curve fit, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855